Bertolet v. Lanard, 135 Pa. Super. 245 held controlling.
Argued November 21, 1938.
The questions of law involved upon these appeals are identical with those disposed of in the preceding case of Bertolet v.Lanard, 135 Pa. Super. 245, 5 A.2d 441. George B. Lieberman, the legal plaintiff below, was also a stockholder and director of Pilgrim Title  Trust Company. His contribution to the restoration fund described in the Bertolet case was $2,603.26, or 7 and 79/100 per cent of the $33,000 fund. Whatever rights he may have acquired to share in the dividends collected by Thomas S. Lanard, defendant below and appellant herein, upon the certificates of deposit issued by the Cosmopolitan State Bank of Philadelphia were assigned by him to William H. Bertolet, Jr., use plaintiff below and appellee herein. The statement of claim, by which it was sought to recover $859.17 as Lieberman's proportionate share of the dividends, and Lanard's affidavit of defense thereto are identical, except as to names and amounts, with the same pleadings in the Bertolet case. Here, as there, the court below entered a summary judgment in favor of the use plaintiff and against Lanard for want of a sufficient affidavit of defense, from which judgment Lanard now appeals.
Our opinion in the Bertolet case is applicable here and for the reasons there stated at length the assignments *Page 255 
of error to the judgment now appealed from must be sustained.
Judgment reversed with a procedendo.